Conviction for driving an automobile while intoxicated, punishment a fine of one dollar and ninety days in the county jail.
There is no statement of facts in the record. There are two bills of exception. The complaint in the first is that the state was permitted to prove an oral statement made by appellant to a witness to the effect that he was driving the car in question. This was objected to on the ground that it was not in writing and signed and did not show that appellant was warned, etc., as is required of a statutory confession. The testimony was not offered as a confession. Appellant was not under arrest, and we perceive nothing in the surroundings which would make *Page 231 
his statement inadmissible unless in writing and appellant warned.
The other bill of exceptions complains of a statement made by the Assistant District Attorney in his argument to the jury. There is not a particle of showing made in the bill of any reason why the statement by the Assistant District Attorney was not appropriate and entirely within the record.
Finding no error in the record, the judgment will be affirmed.
Affirmed.